Citation Nr: 1528441	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  08-36 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Southern Oregon Rehabilitation Center and Clinics (SORCC)
in White City, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at Sky Lakes Medical Center and Rogue Valley Medical Center from March 6, 2008 to April 9, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  The appellant is his spouse/payee.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 decision in which the VA SORCC in White City granted VA payment or reimbursement of medical expenses incurred for treatment at Sky Lakes Medical Center from February 25, 2008 to March 5, 2008, but denied VA payment or reimbursement for medical expenses incurred after March 5, 2008, to include at Rogue Valley Medical Center.  In July 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In June 2010, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO in Portland, Oregon.  A transcript of that hearing is of record.

In May 2011, the Board remanded the claim on appeal to the VA SORCC for further action, to include additional development of the evidence.  After taking further action, the VA SORCC continued to deny the claim (as reflected in a February 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In November 2012, the Board again remanded the claim on appeal to the VA SORCC for further action, to include additional development of the evidence.  After taking further action, the VA SORCC returned the case to the Board without readjudicating the claim or issuing an SSOC.

The Board notes that, in addition to the paper combined health record(s), the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files contain additional materials, which the Board has reviewed.

For the reasons expressed below, the matter on appeal is again being remanded to the agency of original jurisdiction (AOJ). VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the November 2012 remand was not fully completed.

In the November 2012 remand, the Board requested, among other things, that the AOJ forward the entire record on appeal to a VA physician for a supplemental report with respect to whether and at what point(s), on or after March 5, 2008, if any, the Veteran could have been safely transferred from Sky Lakes Medical Center or Rogue Valley Medical Center to a VA medical center for continuation of treatment.  Thereafter, the AOJ was to readjudicate the claim and, if the benefit sought on appeal remained denied, to furnish to the appellant and the Veteran's representative an appropriate SSOC that included clear reasons and bases for all determinations.

A review of the record reveals that, on remand, the AOJ obtain a supplemental report from the VA physician, as requested.  However, the record does not reflect that the AOJ thereafter readjudicated the claim or issued an SSOC to the appellant and the representative, as directed.  Accordingly, the Board must remand this matter to the AOJ for consideration of the additionally-received evidence, in the first instance, and, if the claim on appeal remains denied, for issuance of an SSOC.

Prior to re-adjudicating the claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the appellant and the representative another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The VA SORCC's letter to the appellant and the representative should explain that the appellant has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the appellant and the representative a letter requesting that the appellant provide information and, if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the record on appeal.  If any records sought are not obtained, notify the appellant and the representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all evidence (to particularly include all that added to the claims file since the AOJ's last adjudication of the claim) and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the appellant and the representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the complete record on appeal is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

